Citation Nr: 0726926	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the navicular bone of the right hand with 
traumatic arthritis and pain with open reduction and internal 
fixation of right scaphoid fracture with nonunion (right 
wrist disability), currently evaluated as 40 percent 
disabling. 

2.  Entitlement to a compensable evaluation for recurrent 
posterior tibial tendonitis and plantar fascial strain.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist, including as due to a service-
connected right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977. 

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi that denied the benefits sought on appeal.  



FINDINGS OF FACT

1.  The veteran's right wrist disability is not ankylosed and 
does not manifest severe incomplete paralysis of any of the 
nerves of the hand. 

2.  Recurrent posterior tibial tendonitis and plantar fascial 
strain manifests no more than mild symptoms.

3.  Carpal tunnel syndrome of the left wrist is not shown to 
be present in service, for many years following separation 
from service, and is not otherwise causally or etiologically 
related to service or a service-connected disability.    



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of fracture of the navicular bone of the right hand 
with traumatic arthritis and pain with open reduction and 
internal fixation of right scaphoid fracture with nonunion 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5010 (2006).

2.  The criteria for a compensable evaluation for recurrent 
posterior tibial tendonitis and plantar fascial strain are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5284 (2006).

3.  Carpal tunnel syndrome of the left wrist was not incurred 
or aggravated during active service, and is not proximately 
due to or the result of service-connected disability.  38 
C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2003 and January 2004.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
decisions, the veteran is not prejudiced by the failure to 
provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

I. Increased Evaluations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Right Wrist Disability

During his BVA hearing testimony, the veteran indicated that 
he should be awarded an increase in evaluation for his 
service-connected right wrist disability. (T. 4).  
Specifically, the veteran asserted that he had carpal tunnel 
surgery done on his right wrist.  (T. 4).  Currently, he 
cannot grip items for a long period of time.  (T. 5).  He 
experiences pain when he uses the right wrist a lot, 
requiring him to switch to his left hand.  (T. 5-6).  He 
wears a brace for support.  (T. 12). 

The veteran's right wrist, his major wrist, is currently 
rated as 40 percent disabled under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 for traumatic arthritis.  Evaluations 
are assigned under Diagnostic Code 5010 for traumatic 
arthritis as they are for degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation of 
motion under the appropriate Diagnostic Codes, in this case 
Diagnostic Code 5215.  Given the nature of the veteran's 
right wrist disability, consideration will also be given to 
38 C.F.R. § 4.124a, Diagnostic Code 8512. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, the code under 
which the veteran is currently rated for limitation of motion 
of the wrist, a maximum 10 percent rating is warranted for 
the major or minor wrist with criteria of palmar flexion 
limited in line with the forearm or dorsiflexion of less than 
15 degrees.  The veteran's current rating already exceeds the 
maximum under Diagnostic Code 5215.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214 
pertain to ankylosis of the wrist.  Under that Diagnostic 
Code, a 40 percent disability evaluation is contemplated for 
ankylosis of the major wrist in any other position, except 
favorable.  A 50 percent disability evaluation is warranted 
for unfavorable ankylosis of the writs in any degree of 
palmar flexion, or with ulnar or radial deviation.  

In this case, the medical evidence indicates that the right 
wrist is not ankylosed.  The VA examination report dated in 
July 2003 noted range of motion in the right wrist as flexion 
to 20 degrees active and to 25 degrees passive.  Active 
extension was to 30 degrees and passive extension to 40 
degrees.  The examiner indicated that Deluca provisions could 
not be clearly delineated.  However, it was indicated that 
during episodes of numbness and tiredness the veteran may 
have loss of grip strength and endurance.      

According to VA hospital records, the veteran underwent a 
right carpal tunnel release in October 2003.  Post surgical 
follow-up records noted in November 2003, that the veteran 
reported doing well.  He exhibited full range of motion of 
his right hand and fingers and had relatively good grip.  He 
did exhibit slight weakness with overuse.  

A VA examination report dated in July 2004 indicated range of 
motion of the wrist as follows: 0 degrees of dorsiflexion, 30 
degrees of palmar flexion, 15 degrees of pronation, and 30 
degrees of supination.  There was no pain with ranges of 
motion and repetitive motion of the wrist did not affect the 
range of motion, nor was there any increased pain. 

Based upon the above, a 50 percent disability evaluation is 
not warranted under Diagnostic Code 5214.  The veteran right 
wrist is clearly not shown by the medical evidence to be 
ankylosed.

As for other diagnostic criteria, under 38 C.F.R. 4.124a, 
Diagnostic Code 8512, for paralysis of the lower radicular 
group, moderate incomplete paralysis warrants a 40 percent 
evaluation, and severe incomplete paralysis warrants a 50 
percent evaluation.   Where there exists complete paralysis, 
with paralysis of all intrinsic muscles of the hand, and some 
or all flexors of the wrist or fingers (and substantial loss 
of use of the hand), a 70 percent rating for a major 
extremity.  

Here again, the neurological evidence does not support a 
finding of severe incomplete paralysis.  The July 2003 VA 
examination report noted normal grip strength.  Sensory 
function to pinprick was intact and he denied any sensory 
symptoms to the examiner.  The February 2004 VA examiner 
reported that the veteran had no complaints of pain in the 
right hand, and stated that he had good dexterity.  There was 
no tenderness to palpation.  Grip in the right hand was 5/5.  
Medical evidence after the carpal tunnel release in October 
2003 also notes no paresthesia or pain.  As such, a 50 
percent or higher evaluation under Diagnostic Code 8512 is 
not warranted. 

Posterior Tibial Tendonitis and Plantar Fascial Strain

The veteran essentially contends that the current evaluation 
assigned for this disability does not accurately reflect the 
severity of that disability.  In support of his claim for a 
compensable evaluation, the veteran testified that if he 
stands for long periods of time his feet just kill him. (T. 
7).  

The veteran's recurrent posterior tibial tendonitis and 
plantar fascial strain is currently rated as noncompensable 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284, as a 
mild foot injury.  Under that Diagnostic Code a 10 percent 
evaluation is for assignment for a moderate disability, 20 
percent when a moderately severe disability, and 30 percent 
when a severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  However, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Taking into account all relevant evidence, the Board finds 
that a compensable evaluation is not warranted.  In this 
regard, the Board notes particularly the report of the 
veteran's VA examination in July 2004.  The July 2004 VA 
examiner noted that the veteran complained that his right 
foot was giving him more problems.  The veteran's podiatrist 
recommended an insert for his work shoes and having him take 
Naprosyn two times a day.  The veteran complained that the 
primary pain is in the in-step and anterior aspect of the 
heel of the right foot with ambulation.  He stated that the 
inserts help to some degree; however, there was still pain 
for which he had to take his nonsteriodal anti-inflammatory 
agents.  The examiner noted that the veteran's gait was 
normal

Examination revealed tenderness over the posterior aspect of 
the in-step and the anterior aspect of the right cancaneus 
bone.  However, there was no adverse effect upon the range of 
motion of the right ankle.  There were no unusual calluses or 
corns.  The veteran did not use any aids for walking.  There 
were no prosthesis in the shoe on the day of examination; 
however, the veteran did state that they only fit his work 
shoes and not his tennis shoes (what he wore to the 
examination).  There was also no evidence of flat feet.  X-
rays of the right foot did not show any bony abnormalities.  
There was some calcification of the insertion of the Achilles 
tendon to the posterior aspect of the calcaneus.  It was 
noted that tan examination of the left foot was deferred 
because that foot was asymptomatic.  The veteran was 
diagnosed with plantar fasciitis.  

The Board finds this evidence, particularly the lack of any 
gait disturbance or loss of range of motion, is insufficient 
to rise to the level of a "moderate" foot disability, such 
that a compensable rating would be warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  As such, the Board finds that 
the preponderance of the evidence is against a grant of 
increased rating for this condition.

II. Service Connection

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Furthermore, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between any current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Initially, the Board notes that there is no evidence showing 
an injury to the left wrist in service.  In fact, the veteran 
testified that he is not claiming an injury to his left wrist 
in service.  (T. 10).  The first diagnosis of carpal tunnel 
syndrome of the left wrist was made many years after service, 
and there is no medical evidence relating the veteran's 
current left wrist disability directly to service.  As such, 
direct service connection is not warranted.  

The veteran is claiming that his carpal tunnel syndrome of 
the left wrist is secondary to his service-connected right 
wrist disability.  Service connection may be established on a 
secondary basis where the evidence shows (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
See also 38 C.F.R. § 3.310(a).

In this case, the only etiological opinion of record is a 
July 2003 VA examination report.  In the July 2003 VA 
examination report, the examiner indicated that the veteran 
currently works for an automobile parts company where they do 
electrical components.  The veteran complained of the right 
wrist tiring easily, requiring him to switch to the left 
hand.  The left hand, which also gets tired in a few minutes, 
requires him to switch back.  The examiner found that the 
veteran had carpal tunnel syndrome of the left wrist.  The 
examiner opined that it is possible for the veteran to have 
carpal tunnel syndrome due to the traumatic arthritis of the 
right wrist; whereas the severity of the carpal tunnel 
syndrome of the left wrist does not coincide with the 
chronicity of the right hand/wrist problems.  Based upon 
these reasons, the examiner opined that that the carpal 
tunnel syndrome of the left side is not related to the right 
carpal tunnel syndrome or right wrist traumatic arthritis.  

The Board finds the July 2003 VA examiner's opinion to be 
persuasive evidence as it was based upon examination of the 
veteran and review of the record.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Board has also considered the 
veteran's statements and they have been given weight as to 
their observation for symptoms and limitations caused by his 
left wrist problems.  However, it does not appear that the 
veteran or his wife is medically trained to offer any opinion 
as to causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Other than veteran's opinion, there is no contrary evidence.  

In view of the foregoing, the veteran's service connection 
for carpal tunnel syndrome of the left wrist, claimed as 
secondary to service-connected right-wrist disability, must 
be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.310.  

IV. Conclusion

In conclusion, the preponderance of the evidence is against 
the above claims.  As such, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert, supra. 


ORDER

An evaluation in excess of 40 percent for residuals of 
fracture of the navicular bone of the right hand with 
traumatic arthritis and pain with open reduction and internal 
fixation of right scaphoid fracture with nonunion is denied. 

A compensable evaluation for recurrent posterior tibial 
tendonitis and plantar fascial strain is denied

Service connection for carpal tunnel syndrome of the left 
wrist, including as due to a service-connected right wrist 
disability, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


